NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________
                                      No. 19-2801
                                      ___________

                                ERIC SIJOHN BROWN,
                                              Appellant

                                             v.

                              WARDEN FORT DIX FCI
                       ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                         (D.C. Civil Action No. 1-18-cv-08132)
                       District Judge: Honorable Renée M. Bumb
                      ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
         Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  December 5, 2019

           Before: AMBRO, GREENAWAY, JR. and BIBAS, Circuit Judges

                             (Opinion filed: January 6, 2020)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Pro se appellant Eric Brown, a prisoner incarcerated at the Federal Correctional

Institution in Fort Dix, New Jersey, appeals from the District Court’s order denying his

habeas corpus petition filed pursuant to 28 U.S.C. § 2241. For the reasons discussed

below, we will summarily affirm.

       In 2014, Brown pleaded guilty in the United States District Court for the Eastern

District of Pennsylvania to conspiracy to commit loan and wire fraud and related

offenses. He was sentenced to a term of imprisonment of 180 months. In his § 2241

petition, Brown challenged the calculation of his sentence by the Bureau of Prisons

(“BOP”). See Burkey v. Marberry, 556 F.3d 142, 146 (3d Cir. 2009) (“A challenge to the

BOP’s execution of a sentence is properly brought under 28 U.S.C. § 2241.”). Brown

claimed that the BOP did not give him credit for the time, between April 2013 and

January 2015, during which he was allowed to be on home confinement as a condition of

release on bail. The District Court denied the petition, determining that Brown’s home

confinement did not constitute official detention which would entitle him to credit for

prior custody. This appeal ensued.

       We have jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253(a). See O’Donald

v. Johns, 402 F.3d 172, 173 n.1 (3d Cir. 2005).1 We “exercise plenary review over the

District Court’s legal conclusions and apply a clearly erroneous standard to its findings of


1
  Brown does not need to obtain a certificate of appealability to proceed with this appeal.
See Burkey, 556 F.3d at 146.

                                             2
fact.” Id. We may summarily affirm “on any basis supported by the record” if the appeal

fails to present a substantial question. See Murray v. Bledsoe, 650 F.3d 246, 247 (3d Cir.

2011) (per curiam); 3d Cir. L.A.R. 27.4 and I.O.P. 10.6.

       We agree with the District Court’s conclusion that Brown’s § 2241 petition was

meritless. A defendant is entitled to “credit toward the service of a term of imprisonment

for any time he has spent in official detention prior to the date the sentence commences,”

provided that other conditions, which are not at issue here, are met. 18 U.S.C. § 3585(b).

The Supreme Court has held that “a defendant suffers ‘detention’ only when committed

to the custody of the Attorney General; a defendant admitted to bail on restrictive

conditions . . . is ‘released.’” Reno v. Koray, 515 U.S. 50, 57 (1995). In Koray, the

defendant was required to be confined in a community treatment center as a condition of

bail. Id. at 53. The Supreme Court held that this confinement could not be credited as

time served because “credit for time spent in ‘official detention’ under § 3585(b) is

available only to those defendants who were detained in a ‘penal or correctional facility,’

§ 3621(b), and who were subject to BOP’s control.” Id. at 58.

       Here, Brown seeks credit for the time when he was confined at home as a

condition of release on bail.2 Although he was subject to restrictions, he was not in any


2
  Brown’s petition sought credit for the time he was on home confinement between his
arrest on April 18, 2013, and the commencement of his sentence on January 7, 2015. In
the District Court, the Government submitted records showing that, after his arrest,
Brown was not released to home confinement as a condition of release on bail until April
26, 2013. See ECF No. 6-1 at 15–16; see also United States v. Brown, E.D. Pa. Crim.
                                             3
penal or correctional facility during that time. Thus, he was not in official detention

during that time, and that time cannot be credited as time served under § 3585(b). See

Koray, 515 U.S. at 58; Rodriguez v. Lamer, 60 F.3d 745, 748 (11th Cir. 1995) (holding

that, under Koray, defendant could not receive prior custody credit for time spent in home

confinement as a condition of release on bail).3

       For the foregoing reasons, we will affirm the District Court’s judgment.




No. 2:13-cr-00176-1, ECF No. 41. Thus, we construe Brown’s petition as seeking credit
for the time between April 26, 2013, and January 7, 2015, as that is the only time when
he was on home confinement as a condition of release on bail. Even if Brown were
seeking credit for the time between his April 18, 2013 arrest and his April 26, 2013
release on bail, that claim would be meritless based on the factual record here. The
Government’s records indicate that Brown received prior custody credit for the time
between April 18 and April 26, see ECF No. 6-1 at 34, and Brown has not disputed that
fact.
3
  Contrary to Brown’s argument in support of his appeal, the First Step Act of 2018 does
not change our analysis that Brown’s home confinement as a condition of release on bail
does not entitle him to credit for prior custody under § 3585(b). Cf. 18 U.S.C. § 3624(g);
Rodriguez, 60 F.3d at 749 (explaining the distinction between defendants placed on home
confinement as a condition of release on bail and defendants who “have been convicted,
sentenced, and placed in the custody of the BOP prior to their subjection to home
confinement”). To the extent that Brown’s argument in support of his appeal attempts to
raise new claims, including claims based on the First Step Act of 2018 and amendments
to the United States Sentencing Guidelines, we will not consider those claims here. See
In re Reliant Energy Channelview LP, 594 F.3d 200, 209 (3d Cir. 2010) (explaining that
the Court will “not consider new claims for the first time on appeal”) (citation omitted).
Brown may wish to pursue those claims through separate litigation. We express no
opinion on the merits of such claims.
                                               4